                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                      NORTHERN DIVISION

ROBERT HOWLAND,                                            )
                                                           )
                  Plaintiff,                               )
                                                           )
         v.                                                )             No. 2:18-CV-18 NAB
                                                           )
LANCE SMITH, et al.,                                       )
                                                           )
                  Defendants.                              )

                                      MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Lance Smith’s Motion for Protective Order.

[Doc. 66.] Plaintiff Robert Howland has filed a response in opposition. [Doc. 67.] Defendant

Lance Smith filed a Reply Brief. [Doc. 70.] For the following reasons, the Court will deny

Defendant Lance Smith’s Motion for Protective Order. 1

Background

         In this action, Plaintiff Robert Howland brings nine claims against Defendants Lance

Smith, Tim Smith, and Smith Auto Parts & Sales, Inc. as the result of a car accident on

September 11, 2016 in Pike County, Missouri. Plaintiff alleges that he was driving on U.S.

Highway 54 near the intersection with U.S. Highway 61, when Defendant Lance Smith who was

driving southbound on Highway 61, made a wide right turn onto Highway 54, crossed the

centerline of Highway 54, and struck Plaintiff’s car head-on. Plaintiff brings five claims (Counts

I-V) against Defendant Lance Smith for negligence, per se negligence, and punitive damages.

Counts VI and VII allege claims of negligent entrustment and punitive damages against


1
  The Court notes that Defendant Lance Smith did not comply with Rule 26(c)(1)’s requirement that any motion for
protective order “must include a certification that the movant has in good faith conferred or attempted to confer with
other affected parties in an effort to resolve the dispute without court action.” Because Plaintiff has filed a response
in opposition, the Court will make a substantive ruling.
Defendant Tim Smith. Plaintiff alleges that Defendant Tim Smith owns the vehicle that Lance

Smith was driving. Plaintiff alleges that Defendant Tim Smith, Lance Smith’s father, knew or

had reason to know that Lance Smith was incompetent regarding the operation of the vehicle he

was driving and allowed him to drive the vehicle involved in the accident. He alleges that Tim

Smith knew about Lance Smith’s habitual drunkenness/recklessness, his multiple driving under

the   influence/driving     while     intoxicated    charges,    his    driver’s    license    being

barred/revoked/suspended, his habitual drug possession, and his drug possession charges.

Finally, Plaintiff alleges negligent entrustment and punitive damages (Counts VIII and IX)

against Defendant Smith Auto Parts & Sales, Inc. Plaintiff asserts that Smith Auto Parts & Sales

was Lance Smith’s employer and also the owner of the vehicle at issue in this case. Plaintiff

reasserts the same conduct relied upon in his claims against Defendant Tim Smith.

       Defendant Lance Smith’s deposition is scheduled for November 19, 2019. Defendant

Lance Smith is seeking a protective order prohibiting the use or solicitation of evidence or

testimony of all offenses for which Lance Smith was not convicted; all juvenile offenses over ten

years prior to the date of the protective order, and all other offenses that were not convictions for

the improper operation of a vehicle, including all charges and convictions of 03/15/2003;

08/14/2004;    12/12/04;   03/19/2005;    03/19/2005;     04/14/2005;    04/19/2005,    02/28/2007;

01/06/2010; 01/13/2012; 03/29/2013; 06/24/2013; 07/26/2015; 05/07/2016; 06/26/2016;

05/30/2017; and any protection from abuse order. Plaintiff filed a memorandum in opposition to

Defendant Lance Smith’s Motion for Protective Order.

Standard of Review

       District courts are accorded wide discretion in dealing with discovery matters. Centrix

Fin. Liquidating Trust v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 2013 WL 3225802, at *2
(E.D. Mo. June 25, 2013) (citing Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988)).

Because discovery rules “‘should be construed to secure the just, speedy, and inexpensive

determination of every action,’ ... judges should not hesitate to exercise appropriate control over

the discovery process.” Miscellaneous Docket Matter No. 1 v. Miscellaneous Docket No. 2, 197

F.3d 922, 927 (8th Cir. 1999) (quoting Herbert v. Lando, 441 U.S. 153, 177, (1979)). Rule

26(b)(1) provides the following guidelines regarding discovery.

                  Parties may obtain discovery regarding any nonprivileged
                  matter that is relevant to any party’s claim or defense and
                  proportional to the needs of the case, considering the
                  importance of the issues at stake in the action, the amount in
                  controversy, parties relative access to relevant information,
                  the parties’ resources, the importance of the discovery in
                  resolving the issues, and whether the burden or expense of
                  the proposed discovery outweighs the benefit.


Fed. R. Civ. P. 26(b)(1). Information need not be admissible in evidence to be discoverable. Id.

“The District Court does have discretion to limit the scope of discovery.” Credit Lyonnais v.

SGC Int’l, Inc., 160 F.3d 428, 431 (8th Cir.1998) (citation omitted). “A party or any person from

whom discovery is sought may move for a protective order in the court where the action is

pending.” Fed. R. Civ. P. 26(c)(1). The court may, for good cause, issue an order to protect a

party or person from annoyance, embarrassment, oppression, or undue burden or expense. Fed.

R. Civ. P. 26(c)(1). A protective order may forbid inquiry into certain matters, or limit the scope

of disclosure or discovery to certain matters. Fed. R. Civ. P. 26(c)(1)(D).

       “Upon a showing by the requesting party that the discovery is relevant, the burden is on

the party resisting discovery to explain why discovery should be limited.” Dapron v Spire, Inc.,

329 F.R.D. 223, 227 (E.D. Mo. Jan. 9, 2019) (citing CitiMortgage, Inc. v. Allied Mortg. Group,

Inc., 2012 WL 1554908, at *2 (E.D. Mo. May 1, 2012)). “The party must demonstrate that
requested discovery does “not come within the broad scope of relevance defined pursuant to

Rule 26(b)(1)....” Dapron, 329 F.R.D. at 227 (citing Jo Ann Howard & Assocs. v. Cassity, 303

F.R.D. 539, 542 (E.D. Mo. Nov. 19, 2014)). “However, although the standard of relevance in

the context of discovery may be broader than in the context of [admissibility], ‘this often intoned

legal tenet should not be misapplied so as to allow fishing expeditions in discovery.’” Ariel

Preferred Retail Group, LLC v. CWCapital Asset Mgmt., 2012 WL 1620506, at *3 (E.D.Mo.

May 9, 2012) (quoting Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir.1992)).

       Based on the foregoing, the Court will deny Defendant Lance Smith’s motion for

protective order.   Although the evidence Defendant Lance Smith seeks to exclude from

discovery may not be admissible, it is relevant to currently pending claims. Defendant Lance

Smith has not met his burden to show that the information at issue does not fall within the broad

scope of relevance defined pursuant to Rule 26(b)(1).

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Lance Smith’s Motion for Protective Order

is DENIED. [Doc. 66.]




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 15th day of November, 2019.
